Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 10/26/2021, which has been entered and made of record.  Claims 1, 19, 20 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant’s arguments on 10/26/2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9, 11-2, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over OEHM (US Pub 2009/0064257 A1) in view of Taylor et al. (US Pub 2010/0246605 A1), Boker et al. (US Pub 2011/0292054) and Jenkins (US Pub 2012/0256915 A1).

As to claim 1, OEHM discloses a method, comprising: 
receiving three-dimensional object definitions to populate a local database (Fig. 3, ¶0058, “using a library (database) of graphical elements,” ¶0059, “A scene file contains everything necessary to render the scene and animate it on the client display: camera (position, field of view), lights, transformation tree, materials, textures, images, 3D objects, animations, scripts for interactivity, etc.” ¶0062, “a video server sends to on-line clients the video stream along with the graphical content in its vector format (the scene file), each client receiving a scene file suitable for his own LRDD display characteristics, and rendering it locally using a rendering application existing in that specific LRDD device.” the scene file sent to and saved in the client is a local database. The scene file contains the graphical content in its vector format (materials, textures, images, 3D objects, animations). Thus, the scene file in the client device comprises locally available generic object definitions. ¶0119, “the scene data already present on the LRDD memory 45”. The scene data present on memory 45 of fig.6 (materials, textures, images, 3D objects, animations) are locally available generic object definitions at a client computer. The camera (position, field of view) are parameterized properties. Materials, textures, images, 3D objects, animations are corresponding class of objects.);
facilitate generating local renderings of corresponding objects having any of a plurality of camera perspectives (¶0059, “A scene file contains everything necessary to render the scene and animate it on the client display: camera (position, field of view)”); 
receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene (Fig. 4, ¶0059, “A "scene" refers to the graphical content that is superimposed on video content. A scene file contains everything necessary to render the scene and animate it on the client display: camera (position, field of view), lights, transformation tree, materials, textures, images, 3D objects, animations, scripts for interactivity, etc. Alternatively the scene is not superimposed on video content, and is solely displayed.” ¶0082, “One way to achieve synchronization between the graphical and the video content, although they are streamed separately, is by inserting sync data on the video stream. Another way will be to send time code references along the graphical content; One knows, for example, that the graphics should appear on time-code 00:00:36:12, so the scene file is sent to the client, loaded into memory and the client tracks the time-code of the video clip which it displays it. As soon as the time-code arrives, the scene animation is played back.” Syn data or time-code  is a specification of a scene. “As soon as the time-code arrives, the scene animation is played back” can teach “the specification of the scene comprises a specification of objects” because an animation object only shows at that particular time. Time or syn is a specification of objects about when to show the objects.); and 
rendering the scene according to the received specification using one or more three- dimensional object definitions already available in the local database (abstract, “If it is determined that the scene data already exists at the display device, refraining from communicating the scene data” ¶0062, “each client receiving a scene file suitable for his own LRDD display characteristics, and rendering it locally using a rendering application existing in that specific LRDD device. As each device gets a graphical content file that is tailor-made and customized, and renders it locally, there is no accidental or random data loss involved, and consequently the quality of the graphical content display is optimized.” “graphical elements” such as materials, textures, images, 3D objects, animations within the scene data are saved in memory 45 is object definitions already available in the local database. ¶0097-0098.¶0100, “when the scene to be displayed on the LRDD is to be partly altered, sending only incremental data relating to the changes.” ¶0101-0103 for example.).
OEHM does not explicitly disclose three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of photoreal visual quality, wherein the specification of the scene which is received via a relatively lower bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions, and wherein the rendered scene is of photoreal visual quality.
However, OEHM teaches saving the scene data for reused (¶0103). OEHM also teaches bandwidth is a main concern (¶0009) and minimize bandwidth usage (¶0086).
It is well known to one of ordinary skill in the art to download content via a high bandwidth and save for subsequently use. 
Taylor discloses enhanced content are received via a relatively high bandwidth communication channel, wherein the specification of the scene which is received via a relatively lower bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving enhanced content (Taylor, ¶0031-32, “Local device 300 retrieves enhanced content 232 either before or after receiving the limited bandwidth content 230.” “The enhanced content 232 is any content which can be received by or inputted to the local device 300, and typically includes content which is optimized for being sent at a high bandwidth, that is a bandwidth which is greater than the bandwidth at which remote device 200 can transmit limited bandwidth content 230.” “the limited bandwidth content 230 is then received at the local device 300.”).
Boker teaches “facilitate generating local renderings of photoreal visual quality and the rendered scene is of photoreal visual quality” (Boker, ¶0007, “display near-photorealistic video of each participant's face (or applicable region)” ¶0009, “This makes possible near-photorealistic video-conferencing for devices such as cell phones, PDAs and laptops.” ¶0062, “To render a near-photorealistic image of a face”).
OEHM, Taylor and Boker are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “enhanced content are received via a relatively high bandwidth communication channel, wherein the specification of the scene which is received via a relatively lower bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving enhanced content” as taught by Taylor and features of “facilitate generating local renderings of photoreal visual quality and the rendered scene is of photoreal visual quality” as taught by Boker. The OEHM, ¶0095-0100, Taylor ¶0028-35) and reduces the bandwidth requirements of the video-conference (Boker, ¶0005).

OEHM does not explicitly discloses wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof.
Jenkins teaches “one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof.” (Jenkins, abstract, “The server determines a graphical object visible from a view region and determines one or more parameters defining the graphical object visible from the view region. The server further transmits the determined one or more parameters to a client computing device. The client computing device includes a processor to generate the graphical object using the determined one or more parameters received from the server.” ¶0118, “the determined one or more parameters include a minimum value and a maximum value that define the graphical object visible from the view region.” ¶0257, “determining the components of a procedurally generated polygon mesh object that become visible during a viewcell transition from viewcell VC[1] to viewcell VC[2], identifying and storing the procedural parameter values corresponding to the newly exposed components, and using these stored parameter values to generate the newly exposed components of the polygon mesh at runtime if the user's viewpoint is predicted to move from VC[1] to VC[2].”¶1854, “the entire procedural mesh object (the curved tube labeled MESH PQ in FIG. 38C1) is generated by sweeping the profile P1 through PATH Q under control of the parameter Q. In this example, Q is a distance parameter along a parametric curve (e.g. a spline path). The parameter Q is used to generate a piecewise-linear (e.g. polyline) approximation to the parametric curve PATH Q1 using an exemplary basis function such as a cubic curve equation, according to well established prior-art methods” ¶1993, “the data is instructions for generating the actual geometric and/or texture information on the client unit. In one embodiment, the data of 4525 includes parameters for the parametric construction of the objects representing the geometric and/or texture information that is the object representing the advertising message. In one embodiment, this parametric information includes references to specific glyphs as well as parameters that describe the extrusion and/or beveling of the glyph outlines to generate 3D logos or engravings representing the advertising message. In further embodiments, other parametric construction techniques are employed to generate billboards, neon signage, scoreboard and other representations with a custom advertising message.”).
OEHM, Taylor, Boker and Jenkins are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “one or more modifications of objects Jenkins, ¶2073).

As to claim 2, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses a sufficient amount of data is accumulated in the local database ahead of time before any scene, including the scene, is rendered since rendering is based on three-dimensional object definitions already available in the local database (OEHM, ¶0097, “Base data, which is “skeleton” static data, such as station logo, scene general layout (e.g. position on the screen of a “foul” scene, position of elements of the scene on the screen, etc.-see explanation on “foul” scene hereinafter); also referred to in the present specification as “outline data”; “outline data” refers to all data that remains the same for this type of scene, e.g. foul animation, position of scene on the end-user LRDD screen, the word “foul” or corresponding graphical item, for example a short animation, the position of the number corresponding to the current number of fouls whistled against the player, the position of the player's name.” ¶0114, “before the client starts downloading a scene file it downloads an inventory file describing the content of the scene file. This inventory file is typically smaller than the scene file itself. Using the inventory file the end-user LRDD can check what is already stored in the LRDD memory and send a download request to the server including descriptions for the server indicating which pieces of the scene data are missing on the LRDD side.”).

As to claim 7, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the same specification of the scene is rendered differently at different devices based on object definitions available at their respective local databases (OEHM, ¶0062, “each client receiving a scene file suitable for his own LRDD display characteristics, and rendering it locally using a rendering application existing in that specific LRDD device. As each device gets a graphical content file that is tailor-made and customized, and renders it locally, there is no accidental or random data loss involved, and consequently the quality of the graphical content display is optimized.”)

As to claim 8, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses three-dimensional object definitions and the specification of the scene are separately received via different communication channels (OEHM, Fig. 3).

As to claim 9, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses three-dimensional object definitions are asynchronously OEHM, Fig. 3, ¶0076, “providing independent graphical data synchronized with video streaming data, designed to be displayed on a specific type of a display device” “the scene files generated by system 10 are transmitted to client 31 separately from the video stream. This means that the client has to synchronize the video streaming data with the scene files”).

As to claim 10, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses wherein three-dimensional object definitions facilitate generating local renderings having customized camera perspectives and lighting (OEHM, ¶0059, “A scene file contains everything necessary to render the scene and animate it on the client display: camera (position, field of view), lights, transformation tree, materials, textures, images, 3D objects, animations, scripts for interactivity, etc.”) 

As to claim 11, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses three-dimensional object definitions that populate the local database are used to render a plurality of different, independent scenes (OEHM, ¶0097, ¶0102-0103).

As to claim 12, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the specification of the scene comprises a script including (OEHM, ¶0082, “One way to achieve synchronization between the graphical and the video content, although they are streamed separately, is by inserting sync data on the video stream. Another way will be to send time code references along the graphical content; One knows, for example, that the graphics should appear on time-code 00:00:36:12, so the scene file is sent to the client, loaded into memory and the client tracks the time-code of the video clip which it displays it. As soon as the time-code arrives, the scene animation is played back.” Syn data or time-code is a specification of a scene. “As soon as the time-code arrives, the scene animation is played back” can teach “a script including instructions for rendering” a syn data or time-code is a script to tell when the object is rendering.)

As to claim 15, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the local database comprises at least a subset of a global database (OEHM, ¶0068, “The scene is exported into a scene file database 22” a scene file database 22 is a global data base that contains all scene data. ¶0061, “the scene generator would automatically generate different scene files for each set of display characteristics.” ¶0062, “each client receiving a scene file suitable for his own LRDD display characteristics, and rendering it locally using a rendering application existing in that specific LRDD device.” A scene file tailor-made to a specific LRDD and saved in the LRDD is a local version of a global scene file database 22.).

As to claim 16, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the local database is synced with respect to a master database (OEHM, ¶0107, “After the initial transmission of a scene, when generating another scene, the server checks if the scene particulars—all or some—have already been sent to that particular end-user LRDD. If so, than instead of sending the entire scene or the already transmitted data again, only the new data (hereinafter—incremental data) is sent.”).

As to claim 17, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the local database is continuously updated or updated at prescribed times (OEHM, ¶0099-0104, ¶0103, “The next time another player makes a foul a “foul” scene is to be displayed on the end-user LRDD, but some of the scene information is not new: this is the same outline data as before—it is only the player's name, team name or logo and his foul number that are different than the data in the previous “foul” scene. This means that in principle only this information needs to be transmitted, while the “old” scene information—the outline data which was kept (cached or saved) on the end-user LRDD, can be reused.”. The player's name, team name or logo and his foul number that are different than the data in the previous “foul” scene are updated at a prescribed time.).

As to claim 18, claim 1 is incorporated and the combination of OEHM, Taylor, Boker and Jenkins discloses the scene is rendered in a highest quality supported by an (OEHM,  ¶0078, "As the generated scene file was specifically designed for this particular type of LRDD, addressing its graphical characteristics, the graphical content is optimized in terms of quality and performance. This means, for example, that if the destination LRDD resolution is 320×200 the graphic content sent is specifically generated in this resolution.”).

As to claim 19, the combination of OEHM, Taylor, Boker and Jenkins discloses a system, comprising: a processor configured to: receive three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects; receive a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and render the scene according to the received specification using one or more three- dimensional object definitions already available in the local database; wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination (See claim 1 for detailed analysis.).
	
As to claim 20, the combination of OEHM, Taylor, Boker and Jenkins discloses a computer program product embodied in a non-transitory computer usable medium, comprising computer instructions for: receiving three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects; receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and rendering the scene according to the received specification using one or more three- dimensional object definitions already available in the local database; wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof (See claim 1 for detailed analysis.).


Claims 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OEHM (US Pub 2009/0064257 A1) in view of Taylor et al. (US Pub 2010/0246605 A1), Boker et al. (US Pub 2011/0292054), Jenkins (US Pub 2012/0256915 A1) and Borrel et al. (US 6,377,257 B1).

As to claim 3, claim 1 is incorporated and OEHM does not explicitly disclose the rendered scene only includes objects whose definitions are available in the local database.
Borrel teaches rendered scene only includes objects whose definitions are available in the local database (Borrel, abstract, “After the most relevant geometry has been delivered to the client, the less important geometry can be optionally streamed to the client to increase the fidelity of the entire scene.” “Optionally” indicates the system could be only relying on the local geometry.  Col 9, lines 66-67, “Once the geometry is located locally and is being rendered on the client 202, only occasional feedback 204 to the server is necessary.” Col 10, lines 17-22, “In this case, a combination of zideo 410 and streamed geometry 411 is sent to the client 403 so that some visualization can occur immediately. Once all of the streamed geometry 411 has been obtained by the client 403, no further information is needed from the server 401.” Col 10, lines 24-29, “Images 501 and depth information portion of zideo 503 are initially sent with streamed geometry 411 until all of the desired geometry has been loaded on the client 403. Then, only zideo 410 is sent to augment the client-side rendering, as determined by the feedback 414 sent to the server 401.”).
OEHM, Taylor, Boker, Jenkins and Borrel are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified the combination of OEHM, Taylor, Jenkins and Boker with the features of “rendered scene only includes objects whose definitions are available in the local database” as taught by Borrel. The suggestion/motivation would have been in order to reduce bandwidth.

As to claim 4, claim 1 is incorporated and OEHM does not explicitly disclose the rendered scene is constrained to object definitions available in the local database.
Borrel teaches rendered scene is constrained to object definitions available in the local database (Borrel, abstract, “After the most relevant geometry has been delivered to the client, the less important geometry can be optionally streamed to the client to increase the fidelity of the entire scene.” “Optionally” indicates the system could be only relying on the local geometry.  Col 9, lines 66-67, “Once the geometry is located locally and is being rendered on the client 202, only occasional feedback 204 to the server is necessary.” Col 10, lines 17-22, “In this case, a combination of zideo 410 and streamed geometry 411 is sent to the client 403 so that some visualization can occur immediately. Once all of the streamed geometry 411 has been obtained by the client 403, no further information is needed from the server 401.” Col 10, lines 24-29, “Images 501 and depth information portion of zideo 503 are initially sent with streamed geometry 411 until all of the desired geometry has been loaded on the client 403. Then, only zideo 410 is sent to augment the client-side rendering, as determined by the feedback 414 sent to the server 401.”).
OEHM, Taylor, Boker Jenkins and Borrel are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified the combination of OEHM, Taylor and Boker with the features of “rendered scene is constrained to object definitions available in the local database” as taught by Borrel. The suggestion/motivation would have been in order to reduce bandwidth.

As to claim 13, claim 1 is incorporated and OEHM does not explicitly disclose the specification of objects in the specification of the scene comprises a list of objects and parameters.
Borrel teaches the specification of objects in the specification of the scene comprises a list of objects and parameters (Borrel, Col 5, lines 56-63, “Two of the streams are synchronized and are used for transmitting camera parameters, video of the server-rendered objects, and a time-dependent depth map for the server-rendered objects.” Col 6, lines 39-45, “Zideo information consists of video and z-buffer information.” “The camera system 412 maintains the parameters describing the camera.”).
(Borrel, Col 7, lines 3).

As to claim 14, claim 1 is incorporated and OEHM does not explicitly disclose the specification of the scene further comprises one or more of: object locations or coordinates, object orientations, object motions or animations, scene lighting, camera poses and setting, and audio data.
Borrel teaches the specification of the scene further comprises one or more of: object locations or coordinates, object orientations, object motions or animations, scene lighting, camera poses and setting, and audio data (Borrel, Col 5, lines 56-63, “Two of the streams are synchronized and are used for transmitting camera parameters, video of the server-rendered objects, and a time-dependent depth map for the server-rendered objects.” Col 6, lines 39-45, “Zideo information consists of video and z-buffer information.” “The camera system 412 maintains the parameters describing the camera.”).
OEHM, Taylor, Boker, Jenkins and Borrel are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary (Borrel, Col 7, lines 3).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over OEHM (US Pub 2009/0064257 A1) in view of Taylor et al. (US Pub 2010/0246605 A1), Boker et al. (US Pub 2011/0292054), Jenkins (US Pub 2012/0256915 A1), Messerly (US Patent 5941944A) and Shotton (US Pub 2012/0306876 A1)

As to claim 5, claim 1 is incorporated and OEHM does not explicitly disclose in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene.
Messerly teaches in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene (Messerly, Col 13-40, “the system accesses the database to locate a substantially identical data object to return to the user.” “be applied to resolve and repair other references to objects, files and network resources”” the present invention is not limited in scope to objects that are identified by URLs and an Internet or intranet environment. Instead, the present invention applies more broadly to different types of data objects that have various reference mechanisms. These data objects may include network resources located on a local or wide area network.”” may be applied to objects and files that hold non-textual features. For example, the present invention may be applied to files or objects that hold images and/or audio data.”).
OEHM, Taylor, Boker, Jenkins and Messerly are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene” as taught by Messerly. The suggestion/motivation would have been in order to providing a substitute for a requested inaccessible object by identifying substantially similar objects.
In addition, Shotton (US Pub 2012/0306876 A1) teaches in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene (Shotton, ¶0047, “the 3D volume directly represents a spatial portion of the real-world environment comprising the object.” ¶0125, “a model of an object (e.g. the skateboard of FIG. 1) can be compared to a pre-prepared object database. If this determines that a sufficiently close match for the skateboard is found, then this can provide additional data on the model, such as indicating that the wheels are able to rotate (which may not be derivable from the scanned model). A match in the pre-prepared object database can also enable the pre-prepared object model to be obtained and replace the scanned object model, which may be of a lower resolution.”).
OEHM, Taylor, Boker, Jenkins and Shotton are considered to be analogous art because all pertain to computer graphics. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “A match in the pre-prepared object database can also enable the pre-prepared object model to be obtained and replace the scanned object model” as taught by Shotton. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 6, claim 1 is incorporated and OEHM does not explicitly disclose the rendered scene is rendered differently than an intended version of the scene as specified by the specification of the scene based on object definitions available in the local database.
Messerly teaches the rendered scene is rendered differently than an intended version of the scene as specified by the specification of the scene based on object (Messerly, Col 13-40, “the system accesses the database to locate a substantially identical data object to return to the user.” “be applied to resolve and repair other references to objects, files and network resources”” the present invention is not limited in scope to objects that are identified by URLs and an Internet or intranet environment. Instead, the present invention applies more broadly to different types of data objects that have various reference mechanisms. These data objects may include network resources located on a local or wide area network.”” may be applied to objects and files that hold non-textual features. For example, the present invention may be applied to files or objects that hold images and/or audio data.”).
OEHM, Taylor, Boker, Jenkins and Messerly are considered to be analogous art because all pertain to video streaming. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “the rendered scene is rendered differently than an intended version of the scene as specified by the specification of the scene based on object definitions available in the local database” as taught by Messerly. The suggestion/motivation would have been in order to providing a substitute for a requested inaccessible object by identifying substantially similar objects.
In addition, Shotton (US Pub 2012/0306876 A1) teaches the rendered scene is rendered differently than an intended version of the scene as specified by the specification of the scene based on object definitions available in the local database Shotton, ¶0047, “the 3D volume directly represents a spatial portion of the real-world environment comprising the object.” ¶0125, “a model of an object (e.g. the skateboard of FIG. 1) can be compared to a pre-prepared object database. If this determines that a sufficiently close match for the skateboard is found, then this can provide additional data on the model, such as indicating that the wheels are able to rotate (which may not be derivable from the scanned model). A match in the pre-prepared object database can also enable the pre-prepared object model to be obtained and replace the scanned object model, which may be of a lower resolution.”).
OEHM, Taylor, Boker, Jenkins and Shotton are considered to be analogous art because all pertain to computer graphics. It would have been obvious to one of ordinary skill in the art to have modified OEHM with the features of “A match in the pre-prepared object database can also enable the pre-prepared object model to be obtained and replace the scanned object model” as taught by Shotton. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YU CHEN/
Primary Examiner, Art Unit 2613